Citation Nr: 0218435	
Decision Date: 12/18/02    Archive Date: 12/24/02

DOCKET NO.  00-15 425	)	DATE
	)
		)
	)

Returned from the
Department of Veterans Affairs Regional Office in 
Pittsburgh, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been submitted 
to reopen the claim of entitlement to service connection 
for bilateral hearing loss.

2.  Whether new and material evidence has been submitted 
to reopen the claim of entitlement to service connection 
for residuals of a rupture of the right tympanic membrane.

(This issue of entitlement to service connection for right 
facial paralysis with right eye involvement will be the 
subject of a later decision.)  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1970 to 
January 1972.  He served in Vietnam and is the recipient 
of the Purple Heart.  

This matter is before the Board of Veterans' Appeals 
(Board) on appeal from May 2000 and February 2002 rating 
actions of the Pittsburgh, Pennsylvania Regional Office 
(RO) of the Department of Veterans Affairs (VA). 

Entitlement to service connection for injuries to head, 
right eye, and both ears was denied by rating decision of 
March 1973. 

In the May 2000 decision, the RO addressed the underlying 
questions of entitlement to service connection for 
bilateral hearing loss and for a rupture of the right 
tympanic membrane without specifically considering whether 
the previously denied claims could be reopened.  

In September 2001, the Board remanded the case to the RO 
to afford the veteran an opportunity to present argument 
and/or evidence on the question of whether new and 
material evidence had been submitted necessary to reopen 
his claims, and to allow the RO to issue a supplemental 
statement of the case with respect to these issues.  

In light of the action below, the Board is undertaking 
additional development on the merits of the issues of 
entitlement to service connection for bilateral hearing 
loss, and right facial paralysis with eye involvement.  
This action is taken pursuant to 38 C.F.R. § 19.9(a)(2) 
(2002).  When the development is completed, the Board will 
provide notice of the development as required by 38 C.F.R. 
§ 20.903.  After giving the notice and reviewing any 
response to the notice, the Board will prepare a separate 
decision addressing this issue.


FINDINGS OF FACT

1.  A March 1973 rating decision denied service connection 
for injuries to the head, right eye and ears.  The veteran 
did not appeal and that decision is final.  

2.  Evidence received since the March 1973 rating decision 
is not new or so significant that it must be considered in 
order to fairly decide the claim of entitlement to service 
connection for residuals of a rupture of the right 
tympanic membrane on the merits.  

3.  Evidence received since the March 1973 rating decision 
is new and so significant that it must be considered in 
order to fairly decide the claim of entitlement to service 
connection for hearing loss on the merits.


CONCLUSIONS OF LAW

1.  The March 1973 rating decision denying entitlement to 
service connection for injuries to the head, right eye and 
ears is final.  38 U.S.C.A. § 7105 (West 1991).

2.  New and material evidence has not been presented 
pertaining to the claim of entitlement to service 
connection for residuals of a rupture of a right tympanic 
membrane.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 
3.156 (2001).

3.  New and material evidence has been presented 
pertaining to the claim of entitlement to service 
connection for bilateral hearing loss.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
Preliminary Considerations:

There has been a change in the law during the pendency of 
the veteran's claims.  Under 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2002), the obligations of VA with 
respect to the duties to assist and notify a claimant as 
to the information and evidence necessary to substantiate 
a claim for VA are defined.  The primary implementing 
regulations are published at 38 C.F.R. §§ 3.102, 3.159, 
3.326(a) (2002).  These statutory and regulatory changes 
are liberalizing and are applicable to this appeal.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991).  The 
new law specifically states that nothing in 38 U.S.C.A. § 
5103A shall be construed to require the Board to reopen a 
claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
38 U.S.C.A. § 5108.  See 38 U.S.C.A. § 5103A(f).  If a 
petition to reopen a claim is denied, the inquiry ends, 
and Board does not proceed to determine whether the duty 
to assist has been met.

As to whether the appellant has received adequate notice 
in this case, the record reflects that the June 2000 
statement of the case notified the veteran of what 
evidence was needed to grant service connection; that an 
October 2001 letter notified him of the Veterans Claims 
Assistance Act of 2000; and that the appellant has been 
notified that he needed to submit new and material 
evidence in order for these claims to be reopened.  Hence, 
the Board finds that the appellant has been granted 
adequate notice, and any pro forma due process deficiency 
under the facts of this case is harmless.



Residuals of a Right Tympanic Rupture:  
The service medical records reflect that following noise 
exposure in August 1971, from a satchel charge explosion, 
the appellant reported progressive bilateral neurosensory 
hearing loss.  A November 5, 1971 clinical record showed 
bilateral tympanic membrane scarring.  Later that month he 
was transferred to Walter Reed Army Hospital where he 
underwent further testing.  A November 12, 1971, clinical 
record noted that blast trauma caused a temporary hearing 
loss and a traumatic perforation of the right tympanic 
membrane.  Another clinical record noted that the blast 
trauma was on the right side with resultant temporary loss 
of hearing and traumatic tympanic membrane perforation.  
Notably, a November 12, 1971 audiometric evaluation 
further revealed that the veteran's hearing had improved.  
The examiner noted that the veteran was reluctant to admit 
that his hearing had improved but he did so on the fourth 
audiometric evaluation.  Other notes dated November 12, 
1971 record that the veteran's hearing had recovered and 
drum was healed.  A note the following day reported that 
the veteran was malingering his hearing loss.  He had 
normal hearing and was recommended to report for full 
duty.  
A May 1972 VA ear examination revealed normal canals and 
drums.  In a March 1973 rating action, the RO denied 
entitlement to service connection for injuries to the 
head, right eye, and ears.  The veteran was notified of 
this rating decision, but he did not appeal.  As such, the 
decision is final.  38 U.S.C.A. § 7105 (West 1991).

Where there is a prior final RO decision, the claim may 
not be reopened and allowed, and a claim based on the same 
factual basis may not be considered, unless new and 
material evidence is presented.  When a claimant seeks to 
reopen a final decision based on new and material 
evidence, the Board must determine whether the evidence 
received since the last final disallowance of the claim is 
new and material under 38 C.F.R. § 3.156(a).  If the 
evidence is new and material, the claim is reopened.  
Elkins v. West, 12 Vet. App. 209, 218-9 (1999).  

As the law pertains to this case, 38 C.F.R. § 3.156 (2001) 
provides that "new and material evidence" is evidence not 
previously submitted which bears directly and 
substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, 
and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim.  See also, Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  The credibility of new evidence is presumed for 
the limited purpose of determining whether the claim may 
be reopened.  Justus v. Principi, 3 Vet. App. 510 (1992).

The Board is required to review all of the evidence 
submitted by an appellant since the last final denial of a 
claim on any basis, to include decisions by the RO or the 
Board which declined, after having considered newly 
presented evidence, to reopen a previously disallowed 
claim because of a lack of new and material evidence.  
Evans v. Brown, 9 Vet. App. 273 (1996).

The evidence submitted since March 1973 includes VA 
outpatient treatment records received in May 2000 and 
hearing testimony at a July 2001 videoconference hearing 
before the undersigned Member of the Board.  The clinical 
record includes an undated VA medical certificate noting 
tympanosclerosis of the right ear drum. 

At a December 1992 VA audiology clinic visit, the examiner 
noted a history of a perforated tympanic membrane.  
However, an examination noted that his right tympanic 
membrane was mobile.

At a July 2001 hearing the veteran testified that the in-
service explosion continued to cause postservice right ear 
drum problems.  However, he did not elaborate further.  He 
reported that he did not receive VA or private medical 
treatment for residuals of a right eardrum rupture.  

With respect to the claim to reopen the issue of 
entitlement to service connection for right tympanic 
rupture residuals the Board finds that the evidence 
received since March 1973 is not material.  The new 
evidence does not show that the veteran currently suffers 
from any disability due to a right tympanic rupture.  
Rather, the clinical evidence reveals that the tympanic 
membrane has healed.  The basis of the original denial in 
1973 was that there was insufficient evidence that the 
veteran suffered from a current disability.  The new 
evidence, when considered alone or in conjunction with the 
evidence previously of record does not indicate that the 
veteran suffers from a disability that may be linked to an 
event in service.  

The Board has considered the statements made by the 
veteran at the video conference hearing that he suffers 
from residuals of an injury to his right tympanic 
membrane, however, as a lay person he is not trained in 
the field of medicine, and hence he is not competent to 
offer an opinion pertaining to a diagnosis or etiology of 
a current disability.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  As such, the Board does not find the evidence 
submitted to be new and material, and the claim is denied.

Because the appellant has not fulfilled his threshold 
burden of submitting new and material evidence to reopen 
his finally disallowed claim, the benefit of the doubt 
doctrine does not need to be applied in this case.  Annoni 
v. Brown, 5 Vet. App. 463, 467 (1993).

Bilateral Hearing Loss:

Upon review of the above referenced evidence, the Board 
finds that new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for bilateral hearing loss.  In this regard, 
entitlement to service connection for a disability of the 
ears, to include hearing loss was denied by original 
rating action of March 1973.  The RO, at that time, 
determined that there was no current evidence a hearing 
loss disability.  The newly submitted evidence, however, 
does indicate that the appellant suffers from conductive 
hearing loss of unknown etiology.  

As such, and even though the evidence as submitted does 
not include a medical opinion linking the veteran's 
current hearing loss to an event in service, the evidence 
does bear directly on the question of entitlement to 
service connection for bilateral hearing loss.  As the 
evidence to reopen must merely "contribute to a more 
complete picture of the circumstances surrounding the 
origin of the veteran's injury or disability, even where 
it will not eventually convince the Board to alter its 
ratings decision", Hodge, 155 F.3d at 1363, the Board 
finds that this new evidence bears directly and 
substantially on the question of service connection.  The 
evidence submitted was not of record at the time of the 
March 1973 rating action and pertains directly to the 
etiology of the veteran's hearing loss.  

Hence, the claim of entitlement to service connection for 
a bilateral hearing loss is reopened.


ORDER

New and material evidence has not been submitted to reopen 
a claim of entitlement to service connection for residuals 
of a right tympanic rupture.  

New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for bilateral 
hearing loss.  



		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

